JOSEPH A. YOUNG, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 415, 2007.
Supreme Court of Delaware.
Submitted: January 3, 2008.
Decided: April 2, 2008.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 2nd day of April 2008, upon consideration of the appellant's brief filed pursuant to Supreme Court Rule 26(c), his attorney's motion to withdraw, and the State's response thereto, it appears to the Court that:
(1) On July 24, 2007, after a non-jury trial on stipulated facts, the appellant, Joseph Young, was convicted of one count of Trafficking in Cocaine and one count of Possession with Intent to Deliver Cocaine. The Superior Court sentenced Young to fourteen years at Level V suspended after eight years for two years at Level IV suspended after six months for Level III and Level II probation. This appeal followed.
(2) On appeal, Young's appellate defense counsel ("Counsel") has filed a brief and a motion to withdraw pursuant to Rule 26(c). The standard and scope of review of a motion to withdraw and an accompanying brief under Rule 26(c) is two-fold. First, the Court must be satisfied that Counsel has made a conscientious examination of the record and the law for claims that could arguably support the appeal.[1] Second, the Court must conduct its own review of the record and determine whether the appeal is so devoid of at least arguably appealable issues that it can be decided without an adversary presentation.[2]
(3) Counsel asserts that, based upon a careful and complete examination of the record, there are no arguably appealable issues. By letter Counsel informed Young of the provisions of Rule 26(c) and provided him with a copy of the motion to withdraw, the accompanying brief and the complete trial transcript. Young was also informed of his right to supplement Counsel's presentation. Young did not submit any points for this Court's consideration. The State has responded to the position taken by Counsel and has moved to affirm the Superior Court's judgment.
(4) This Court has reviewed the record carefully and has concluded that Young's appeal is wholly without merit and devoid of any arguably appealable issue. We also are satisfied that Counsel has made a conscientious effort to examine the record and the law and has properly determined that Young could not raise a meritorious claim in this appeal.
NOW, THEREFORE, IT IS ORDERED that the State's motion to affirm is GRANTED. The judgment of the Superior Court is AFFIRMED. The motion to withdraw is moot.
NOTES
[1]  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
[2]  Id.